Title: Thomas Lehré to Thomas Jefferson, 13 October 1812
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston Oct: 13th 1812 
          The enclosed paper will show you that your Republican friends in South Carolina, cannot forget you, they upon all occasions are proud to acknowledge you as their Political preceptor.This City, has been in a very great uproar for several days past, in consequence of our Elections, which end this afternon, at four aClock—The Federalists have made the greatest exertions to carry their Ticket, but I trust it will be without effect—I am persuaded that the Madison Ticket will Succeed.
          I remain with the highest respect Sir Your Obedt Humble ServtThomas Lehré
        